               Case 5:21-mj-00009-JLT Document 7 Filed 03/11/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                        CASE NO. 5:21-MJ-00009-JLT
10
                                  Plaintiff,
11                                                     __________ ORDER UNSEALING COMPLAINT,
                                                      [PROPOSED]
                           v.                         ARREST WARRANTS AND AFFIDAVIT
12
     ADRIAN RODRIGUEZ and KEISEAN
13   ROCKMORE,
14                               Defendants.
15

16         Upon application of the United States of America and good cause having been shown,
17         IT IS HEREBY ORDERED that the complaint, arrest warrants, and affidavit in the above-
18 captioned matter be, and are, hereby ordered unsealed.

19
     Dated:      March 10, 2021
20                                                      JENNIFER L. THURSTON
                                                        CHIEF U.S. MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


      [P________
         ROPOSED] ORDER TO UNSEAL COMPLAINT
